NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TOMMY LEE STEVENS,
Plain.tiff-Appellant, '
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5112 ..
Appea1 from the United States Court of Federa1
C1aimS in case no. 10-CV-509, Judge Vict0r J. WolSki.
ON MOTION
ORDER
Tommy Lee Stevens moves for an extension of time to
file his initial brief
Upon consideration thereof
IT ls ORDERED THAT:

STEVENS V. US 2
The motion is granted Stevens’ initial brief is due
within 30 days of the date of filing of this order. No fur-
ther extensions should be anticipated.
F0R THE CoURT
 0 9 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Tommy Lee Stevens
Ca1neron Cohiok, Esq. HLED
321 "eaaes;.r.z:es:°"
SEP 0 9 2011
lAN HORBALY
CI.ElU